PER CURIAM.
We agree with the appellant wife that the trial court abused its discretion in granting the ex-husband unsupervised visitation of their child. It is uncontroverted that the ex-husband had no contact with *1061the child from birth through the first three years. The court refused to receive any testimony regarding the ex-husband’s present condition or his level of rehabilitation from drug and alcohol abuse. We, accordingly, reverse the order permitting unsupervised visitation and direct the trial court to conduct an evidentiary hearing on this issue. See Gavronsky v. Gavronsky, 403 So.2d 627 (Fla. 1st DCA 1981); Baker v. Baker, 377 So.2d 776 (Fla. 4th DCA 1979); Adams v. Adams, 376 So.2d 1204 (Fla. 3d DCA 1979), cert. denied, 388 So.2d 1109 (Fla.1980).
Reversed and remanded with directions.